
	

114 S2811 IS: To authorize the award of the Distinguished Service Cross to Chaplain (First Lieutenant) Joseph Verbis LaFleur for acts of valor during World War II.
U.S. Senate
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2811
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2016
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize the award of the Distinguished Service Cross to Chaplain (First Lieutenant) Joseph
			 Verbis LaFleur for acts of valor during World War II.
	
	
		1.Authorization for award of the Distinguished Service Cross to Chaplain (First Lieutenant) Joseph
			 Verbis LaFleur for acts of valor during World War II
 (a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished Service Cross under section 3742 of that title to Chaplain (First Lieutenant) Joseph Verbis LaFleur for the acts of valor referred to in subsection (b).
 (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Chaplain (First Lieutenant) Joseph Verbis LaFleur while interred as a Prisoner of War by Japan from December 30, 1941, to September 7, 1944.
			
